DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8, 9 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 5,946,175) in view of Liu (US 2013/0321961).

With regard to claim 1, Yu teaches an integrated circuit (column 1, lines 11-13) comprising: a first voltage domain (VCC) that includes a first logic module (internal circuit) coupled to a first communication interface (35) and a second communication interface (32); isolation circuitry (45) coupled between the first communication interface (35) and the second communication interface (32), the isolation circuitry operable to allow communication between the first communication interface and the second communication interface in a first mode of operation (column 5, lines 12-16) and operable to isolate the first communication interface from the second communication interface in a second mode of operation (column 5, lines 1-9); and fault detection logic (42 & 48) located within the first voltage domain (VCC), the fault detection logic coupled to the isolation circuitry and operable to control the mode of operation of the isolation circuitry (column 5, lines 1-9).  
Yu does not teach a second voltage domain that includes a second logic module coupled to a second communication interface, wherein the second voltage domain is voltage isolated from the first voltage domain.  
Liu, in Figure 4A, teaches a circuit similar to Yu wherein an integrated circuit (paragraph 0002) comprising: a first voltage domain (417) that includes a first logic module (405 & 407) coupled to a first communication interface (gate of 405 & 407); a second voltage domain (415) that includes a second logic module (401 & 403) coupled to a second communication interface (source/drain output of 301 & 403), wherein the second voltage domain is voltage isolated from the first voltage domain (paragraph 0002 teaches that the two voltage domains are different voltages and thus isolated); isolation circuitry (427) coupled between the first communication interface and the second communication interface, the isolation circuitry operable to allow communication between the first communication interface and the second communication interface in a first mode of operation and operable to isolate the first communication interface from the second communication interface in a second mode of operation (paragraph 0027). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teachings of Yu with Liu, by using the protection method of Yu in a mixed voltage domain as taught by Liu, for the purpose of increasing the kind of circuits that the circuit is used in thus increasing its marketability.   

With regard to claim 8, Yu teaches a method of operating a system, the method comprising: supplying power to a first voltage domain (VCC) of a system on chip integrated circuit (column 1, lines 11-13) with a first voltage supply (VCC); communicating between a first logic module (coupled to 32) in the first voltage domain and a second logic module (35) in via a communication bus; detecting a fault between the two logic modules by detection logic (42 & 48) located in the first voltage domain; and inhibiting communication between the first voltage domain and the second voltage domain in response to detecting a fault in the second voltage domain (column 5, lines 1-9).  
Yu does not teach supplying power to a second voltage domain of the SoC with a second voltage supply.  
Liu, in Figure 4A, teaches a circuit similar to Yu wherein A method of operating a system, the method comprising: supplying power to a first voltage domain (417) of a system on chip integrated circuit (paragraph 0022) with a first voltage supply (VDD2); supplying power to a second voltage domain (415) of the SoC with a second voltage supply (VDD1); communicating between a first logic module (405 & 407) in the first voltage domain and a second logic module (401 & 403) in the second voltage domain via a communication bus; and inhibiting communication between the first voltage domain and the second voltage domain in response to detecting a fault in the second voltage domain (paragraph 0027).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teachings of Yu with Liu, by using the protection method of Yu in a mixed voltage domain as taught by Liu, for the purpose of increasing the kind of circuits that the circuit is used in thus increasing its marketability.   

With regard to claim 9, Yu in view of Liu discloses the method of claim 9, and further discloses that detecting a fault comprises detecting that a voltage supply level in the second voltage domain is out of tolerance (Yu, column 5, lines 1-9).

With regard to claim 14, Yu teaches a system comprising: a system on chip integrated circuit (column 1, lines 11-13); a first power supply (VCC) coupled to a first voltage domain of the SoC; and wherein the SoC comprises: a first logic module (internal circuit) in the first voltage domain, the first logic module coupled to a first communication interface (35); a second communication interface (32), isolation circuitry (45) coupled between the first communication interface and the second communication interface, the isolation circuitry operable to allow communication between the first communication interface and the second communication interface in a first mode of operation (column 5, lines 12-16) and operable to isolate the first communication interface from the second communication interface in a second mode of operation (column 5, lines 1-9); and fault detection logic (42 & 48) located within the first voltage domain, the fault detection logic coupled to the isolation circuitry and operable to control the mode of operation of the isolation circuitry (column 5, lines 1-9).  
Yu does not teach a second power supply coupled to a second voltage domain of the SoC.  a second logic module in the second voltage domain, the second logic module coupled to a second communication interface, wherein the second voltage domain is voltage isolated from the first voltage domain.
Liu, in Figure 4A, teaches a circuit similar to Yu wherein an SoC (paragraph 0002) comprising: a first voltage domain (417) that includes a first logic module (405 & 407) coupled to a first communication interface (gate of 405 & 407); a second power supply (415) coupled to a second voltage domain the SoC that includes a second logic module (401 & 403) in the second voltage domain, the second logic module coupled to a second communication interface (source/drain output of 301 & 403), wherein the second voltage domain is voltage isolated from the first voltage domain (paragraph 0002 teaches that the two voltage domains are different voltages and thus isolated); isolation circuitry (427) coupled between the first communication interface and the second communication interface, the isolation circuitry operable to allow communication between the first communication interface and the second communication interface in a first mode of operation and operable to isolate the first communication interface from the second communication interface in a second mode of operation (paragraph 0027). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teachings of Yu with Liu, by using the protection method of Yu in a mixed voltage domain as taught by Liu, for the purpose of increasing the kind of circuits that the circuit is used in thus increasing its marketability.   

Allowable Subject Matter
Claims 2-7, 10-13 & 15-20 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 2 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record does not teach or fairly suggest a integrated circuit comprising all the features as recited in the claims and in combination with the fault detection logic comprising voltage detection circuitry coupled to a voltage terminal in the second voltage domain, the fault detection logic operable to detect that a voltage level on the voltage terminal is out of tolerance, wherein the fault detection logic is operable to place the isolation circuitry in the second mode of operation when the voltage on the voltage terminal in the second voltage domain is out of tolerance.

Claim 3 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record does not teach or fairly suggest a device comprising all the features as recited in the claims and in combination with the fault detection logic comprising timing logic coupled to the first communication interface operable to detect a communication timeout failure, wherein the fault detection logic is operable to place the isolation circuitry in the second mode of operation in response to a communication timeout failure.

Claim 4 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record does not teach or fairly suggest a device comprising all the features as recited in the claims and in combination with the fault detection logic comprising a safety microcontroller configured to execute safety software to control the mode of operation of the isolation circuitry.

Claims 5-7 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because they depend on claim 4 which would also be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 10 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record does not teach or fairly suggest a method comprising all the features as recited in the claims and in combination with detecting a fault comprises detecting a communication timeout failure between the first logic module and the second logic module.

Claim 11 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record does not teach or fairly suggest a method comprising all the features as recited in the claims and in combination with detecting a fault comprises executing software on a safety processor located in the first voltage domain.

Claims 12 & 13 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because they depend on claim 11 which would also be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 15 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record does not teach or fairly suggest a system comprising all the features as recited in the claims and in combination with the fault detection logic comprising voltage detection circuitry coupled to a voltage terminal in the second voltage domain, the fault detection logic operable to detect that a voltage level on the voltage terminal is out of tolerance, wherein the fault detection logic is operable to place the isolation circuitry in the second mode of operation when the voltage on the voltage terminal in the second voltage domain is out of tolerance.

Claim 16 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record does not teach or fairly suggest a system comprising all the features as recited in the claims and in combination with the fault detection logic comprising timing logic coupled to the first communication interface operable to detect a communication timeout failure, wherein the fault detection logic is operable to place the isolation circuitry in the second mode of operation in response to a communication timeout failure.

Claim 17 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record does not teach or fairly suggest a system comprising all the features as recited in the claims and in combination with the fault detection logic comprising a safety microprocessor configured to execute safety software to control the mode of operation of the isolation circuitry.

Claims 18-20 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because they depend on claim 17 which would also be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Abou-Khalil (US 2012/0300349) and Tanaka (US 8,749,932) both teach circuits that isolated a commutation channel between two voltage domains and share similarities with Applicant’s invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT BAUER whose telephone number is (571)272-5986. The examiner can normally be reached M-F 12pm - 8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott Bauer/Primary Examiner, Art Unit 2839